TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00542-CV



                                          S. P., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NO. 20698, HONORABLE CHERYLL MABRAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant S.P. appeals from the trial court’s order terminating her parental rights to

her child. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court entered judgment

finding by clear and convincing evidence that statutory grounds existed for terminating S.P.’s

parental rights and that termination was in the child’s best interest. See id. § 161.001(b)(1)(K),

(b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in appeals

from termination of parental rights because it “strikes an important balance between the defendant’s

constitutional right to counsel on appeal and counsel’s obligation not to prosecute frivolous appeals”

(citations omitted)). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to be advanced

on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

parental-termination case). Appellant’s counsel has certified to this Court that he has made diligent

efforts to provide his client with a copy of the Anders brief and information regarding how she may

obtain a copy of the record as well as her right to file a pro se brief. The Department of Family and

Protective Services has filed a response to the Anders brief, waiving its right to file an appellee’s

brief unless requested by this Court or as needed to respond to any pro se brief filed by appellant.

To date, no pro se brief has been filed.

               We have conducted a full examination of all of the proceedings to determine whether

the appeal is wholly frivolous, as we must when presented with an Anders brief. See Penson v. Ohio,

488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find nothing in the

record that would arguably support S.P.’s appeal. We agree with appellant’s counsel that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating the parental

rights of S.P. We deny counsel’s motion to withdraw.1




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligations to S.P. have not yet been discharged. See id. If after consulting with counsel
appellant desires to file a petition for review, her counsel should timely file with the Texas Supreme
Court “a petition for review that satisfies the standards for an Anders brief.” See id.

                                                  2
                                          __________________________________________
                                          David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: December 4, 2018




                                             3